EXHIBIT 10.6
SECOND AMENDMENT AND FIRST RESTATEMENT
OF THE UNITED BANKSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
          THIS SECOND AMENDMENT AND FIRST RESTATEMENT of the United Bankshares,
Inc. Supplemental Executive Retirement Agreement is made this ___day of
                    , 2008, provided, however, that all provisions applicable to
compliance under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) shall be effective as of January 1, 2005, by and between UNITED
BANKSHARES, INC., a West Virginia bank holding company (the “Company”) and
                     (the “Executive”).
          WHEREAS, the Company and Executive entered into the United Bankshares,
Inc. Supplemental Executive Retirement Agreement as of                     ,
200___ (the “Agreement”); and
          WHEREAS, effective November 1, 2007 the Company approved a First
Amendment to the Agreement; and
          WHEREAS, the Company and Executive now desire to Amend and Restate
said Agreement in its entirety for the purpose of clarity and for the purpose of
complying with the requirements of Code § 409A; and
          WHEREAS, the Company intends this amendment to comply with Transition
Relief promulgated by the Internal Revenue Service pursuant to Code
Section 409A, and accordingly, notwithstanding any other provisions of this
Amended and Restated Plan, this amendment applies only to amounts that would not
otherwise be payable in 2006, 2007 and 2008 and shall not (i) cause an amount to
be paid in 2006 that would not otherwise be payable in such year, (ii) cause an
amount to be paid in 2007 that would not otherwise be payable in such year, or
(iii) cause an amount to be paid in 2008 that would not otherwise be payable in
such year, and to the extent necessary to qualify under such Transition Relief
to not be treated as a change in the form and timing of a payment under section
409A(a)(4) or an acceleration of a payment under section 409A(a)(3), the
Executive, by executing this Amendment and Restatement, shall be deemed to have
elected the timing and form of distribution provisions of this Amended and
Restated Plan, on or before December 31, 2008, (provided that this applies only
to amounts that would not otherwise be payable in 2006 and shall not cause an
amount to be paid in 2006 that would not otherwise be payable in such year, this
applies only to amounts that would not otherwise be payable in 2007 and shall
not cause an amount to be paid in 2007 that would not otherwise be payable in
such year, and this applies only to amount that would not otherwise be payable
in 2008 and shall not cause an amount to be paid in 2008 that would not
otherwise be payable in such year.)
          NOW, THEREFORE, the Company and Executive mutually agree to amend and
restate the Agreement in its entirety as follows:

 



--------------------------------------------------------------------------------



 



INTRODUCTION
          To encourage the Executive to remain an employee of the Company, the
Company is willing to provide supplemental retirement benefits to the Executive.
The Company will pay the benefits from its general assets.
AGREEMENT
          The Company and the Executive agree as follows:
Article 1
Definitions
          Whenever used in this Agreement, the following words and phrases shall
have the meanings specified:
     1.1 “Code” means the Internal Revenue Code of 1986, as amended.
     1.2 “Disability” — a Participant shall be considered disabled if the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or has lasted or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company or an Affiliate. In addition, notwithstanding any of the
foregoing, the terms “Disability” and “Disabled” shall be interpreted under this
Plan in a manner consistent with the requirements of Code Section 409A.
     1.3 “Early Termination” means the Termination of Employment before Normal
Retirement Age and before Disability, and for reasons other than death,
Disability, or Termination for Cause.
     1.4 “Early Termination Date” means the month, day and year in which Early
Termination occurs.
     1.5 “Effective Date” means                                         , 2008,
provided, however that all provisions of this Agreement applicable to compliance
with Code Section 409A and the regulations thereunder shall be effective as of
January 1, 2005.
     1.6 “Normal Retirement Age” means the Executive’s 60th birthday.
     1.7 “Normal Retirement Date” means the later of Normal Retirement Age or
Termination of Employment.

 



--------------------------------------------------------------------------------



 



     1.8 “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on
October 1, 2003.
     1.9 “Specified Employee” means, in the case of Executive, if Executive
shall meet the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii)
(applied in accordance with the regulations thereunder and disregarding section
416(i)(5)) at any time during the 12 month period ending on any Specified
Employee Identification Date, which shall be December 31 of each calendar year,
(or otherwise meeting the requirements applicable to qualification as a
‘Specified Employee’ under Code Section 409A and the regulations and guidance
issued thereunder,) that Executive shall, in such event, for purposes of this
Agreement, thereafter be a Specified Employee under this Agreement for the
period of time consisting of the entire 12-month period beginning on the
Specified Employee Effective Date, and said Specified Employee Effective Date
shall be the first day of the fourth month following the Specified Employee
Identification Date.
     1.10 “Termination for Cause” shall be defined as set forth in Article 5.
     1.11 “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason, voluntary or involuntary, other than by
reason of a leave of absence approved by the Company, provided however, that the
employment relationship is treated as continuing intact while the Executive is
on military leave, sick leave, or other bona fide leave of absence (such as
temporary employment by the government) if the period of such leave does not
exceed six months, or if longer, so long as the individual’s right to
reemployment with the Company is provided either by statute or by contract and
provided further that if the period of leave exceeds six months and the
Executive’s right to reemployment is not provided either by statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a 29-month
period of absence shall be substituted for such six-month period. In addition,
notwithstanding any of the foregoing, the terms “Termination of Employment”
shall mean “Separation from Service” hereunder and such terms shall be
interpreted under this Agreement in a manner consistent with the requirements of
Code Section 409A and applicable regulations thereunder, including but not
limited to (i) an examination of the relevant facts and circumstances, as set
forth in Code Section 409A and the regulations and guidance thereunder, in the
case of any performance of services or availablility to perform services after a
purported termination of services or availability to perform services after a
purported Termination of Employment or Separation from Service, (ii) in any
instance in which such Executive is participating or has at any time
participated in any other plan which is, under the aggregation rules of Code
Section 409A and the regulations and guidance issued thereunder, aggregated with
this Agreement and with respect to which amounts deferred hereunder and under
such other plan or plans are treated as deferred under a single plan,
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans,”) then in such instance Executive shall only be considered to
meet the requirements of a Termination of Employment or Separation from Service
hereunder if such Executive meets (a) the requirements of a Separation from
Service under all such Aggregated Plans and (b) the requirements of a
Termination of Employment or Separation from Service under this Agreement which
would otherwise apply, (iii) in any instance in which Executive is an employee
and an independent contractor of the Company or any Affiliate or

 



--------------------------------------------------------------------------------



 



both Executive must have a Separation from Service in all such capacities to
meet the requirements of a Termination of Employment or Separation from Service
hereunder, although, notwithstanding the foregoing, if Executive provides
services both as an employee and a member of the Board of Directors of the
Company or any Affiliate or both or any combination thereof, the services
provided as a director are not taken into account in determining whether
Executive has had a Termination or Employment or Separation from Service as an
employee under this Agreement, provided that no plan in which Executive
participates or has participated in his capacity as a director is an Aggregated
Plan and (iv) a determination of whether a Termination of Employment or
Separation from Service has occurred shall be made in accordance with Treasury
Regulations Section 1.409A-1(h)(4) or any similar or successor law, regulation
of guidance of like import, in the event of an asset purchase transaction as
described therein.
Article 2
Benefits During Lifetime
     2.1 Normal Retirement Benefit. Subject to the provisions of Section 2.4,
upon Termination of Employment on or after Normal Retirement Age, for reasons
other than death, the Company shall pay to the Executive the benefit described
in this Section 2.1 in lieu of any other benefit under this Agreement.
     2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
$100,000 (One Hundred Thousand Dollars). Any amendment to this subparagraph
2.1.1, including but not limited to any increase, in the sole discretion of the
Company’s Board of Directors, in the annual benefit under this Section 2.1.1
shall require a written amendment to this Agreement, and shall be subject to the
restrictions on amendment set forth in Article 7 of this Agreement.
     2.1.2 Payment of Benefit. Subject to the provisions of Section 2.4, the
Company shall pay the annual benefit to the Executive in 12 equal monthly
installments commencing with the first day of the month following the
Executive’s Normal Retirement Date. The annual benefit shall be paid to the
Executive for a period of 15 years.
     2.2 Early Termination Benefit. Subject to the provisions of Section 2.4,
upon Early Termination prior to Disability, the Company shall pay to the
Executive the benefit described in this Section 2.2 in lieu of any other benefit
under this Agreement.
     2.2.1 Amount of Benefit. The annual benefit under this Section 2.2 is the
dollar amount equal to the Accrual Balance set forth on Schedule A for the Plan
Year ending immediately prior to the Early Termination Date, plus the prorated
amount of accruals up to the month in which Early Termination occurs, subject to
the following vesting schedule:

 



--------------------------------------------------------------------------------



 



          Plan Year   Vested Percentage 1     10   2     20  
3
    30  
4
    40  
5
    50  
6
    60  
7
    70  
8
    80  
9
    90  
10 or greater
    100  

This benefit is determined by calculating a 15-year fixed annuity from the
Accrual Balance plus pro-rated accruals, crediting interest on the unpaid
balance at an annual rate of 6.0 percent, compounded monthly.
     2.2.2 Payment of Benefit. Subject to the provisions of Section 2.4, the
Company shall pay the annual benefit to the Executive in 12 equal monthly
installments commencing with first day of the month following Normal Retirement
Age. The annual benefit shall be paid to the Executive for a period of 15 years.
     2.3 Disability Benefit. If the Executive is Disabled prior to Normal
Retirement Age and prior to Early Termination, the Company shall pay to the
Executive the benefit described in this Section 2.3 in lieu of any other benefit
under this Agreement.
     2.3.1 Amount of Benefit. The annual benefit under this Section 2.3 is the
dollar amount equal to the Accrual Balance set forth on Schedule A for the Plan
Year ending immediately prior to the date on which Disability occurs, plus the
prorated amount of accruals up to the month during which Disability occurs,
subject to the following vesting schedule:

          Plan Year   Vested Percentage
1
    10  
2
    20  
3
    30  
4
    40  
5
    50  
6
    60  
7
    70  
8
    80  
9
    90  
10 or greater
    100  

This benefit is determined by calculating a 15-year fixed annuity from the
Accrual Balance plus pro-rated accruals, crediting interest on the unpaid
balance at an annual rate of 6.0 percent, compounded monthly.
     2.3.2 Payment of Benefit. The Company shall pay the annual benefit to the
Executive in 12 equal monthly installments commencing with the first day of the
month following Normal Retirement Age. The annual benefit shall be paid to the
Executive for a period of 15 years.

 



--------------------------------------------------------------------------------



 



     2.4 Six Month Delay for Payment After Termination of Employment or
Separation from Service of Any Specified Employee. Notwithstanding the
provisions of Section 2.1, 2.2 or any other provision of this Agreement, if any
payment is to be made under Section 2.1, 2.2 any other provision of this
Agreement, to Executive upon or based upon Termination of Employment or
Separation from Service other by death, in the event that Executive is a
Specified Employee on the date of the Executive’s Termination of Employment or
Separation from Service, and such payment is to be made to Executive upon or
within six months after Executive’s Termination of Employment or Separation from
Service, other than by death, then such payment shall instead be made on the
date which is six months after such Termination of Employment or Separation from
Service of Executive (other than by death,) provided further, however, that in
the case of any monthly installments to be paid upon or based upon Termination
of Employment or Separation from Service other than by death, if any such
monthly installments are to be paid on or before the date which is six months
after Executive’s Termination of Employment or Separation from Service, other
than by death, (in the event that Executive is a Specified Employee on the date
of Executive’s Termination of Employment or Separation from Service other than
by death,) the first such installment shall be paid on the date which is six
months after such Separation from Service or Termination of Employment of
Executive (other than by death,) with the monthly installments to continue
thereafter. Notwithstanding any of the foregoing, or any other provision of this
Agreement, no payment upon or based upon Separation from Service or Termination
of Employment may be made under this Agreement before the date that is six
months after the date of Separation from Service or Termination of Employment,
or, if earlier, the date of death, of Executive in the event that Executive is a
Specified Employee on Executive’s of Separation from Service or Termination of
Employment.
Article 3
Death Benefits
     3.1 Death During Active Service. If the Executive dies while in the active
service of the Company, and is entitled to a benefit under Article 2 of this
Agreement, the Company shall pay the same benefit payments and for the same
period of time as provided in the Agreement to the Executive’s beneficiary in
the amount that the Executive was entitled to as of the date of his death under
said Article 2, except that the benefit payments shall commence on the first day
of the month following the date of the Executive’s death.
     3.2 Death During Payment of a Benefit. If the Executive dies after any
benefit payments have commenced under Article 2 of this Agreement but before
receiving all such payments, the Company shall pay the remaining benefits to the
Executive’s beneficiary at the same time and in the same amounts they would have
been paid to the Executive had the Executive survived, except that the
provisions of Section 2.4 shall not apply.
     3.3 Death After Disability or Termination of Employment But Before Payment
of a Benefit Commences. If the Executive is entitled to a benefit under
Article 2 of this Agreement, but dies after Disability or Termination of
Employment but prior to the commencement of said benefit payments, the Company
shall pay the same benefit payments to the Executive’s beneficiary that the
Executive was entitled to prior to death except that the benefit payments shall
commence on the earlier of (i) the same time they would have been paid to the
Executive had the Executive survived, or (ii) the first day of the month
following the date of the Executive’s death, and the provisions of Section 2.4
shall not apply.

 



--------------------------------------------------------------------------------



 



Article 4
Beneficiaries
     4.1 Beneficiary Designations. The Executive shall designate a beneficiary
by filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and received by
the Company during the Executive’s lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s estate.
     4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Company may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.
Article 5
General Limitations
     5.1 Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, the Company shall not pay any benefit under this Agreement if
the Company terminates the Executive’s employment for:
     (a) Gross negligence or gross neglect of duties;
     (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude; or
     (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.
     5.2 Suicide or Misstatement. The Company shall not pay any benefit under
this Agreement if the Executive commits suicide within three years after the
date of this Agreement. In addition, the Company shall not pay any benefit under
this Agreement if the Executive has made any material misstatement of fact on an
employment application or resume provided to the Company, or on any application
for any benefits provided by the Company to the Executive.
     5.3 Competition After Termination of Employment. The Company shall not pay
any benefit under this Agreement if the Executive, at any time during the 12
calendar months following Termination of Employment and without the prior
written consent of the Company (a) engages in or becomes associated with, in the
capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any Competitive Enterprise; or (b) becomes interested
in, directly or indirectly, as a proprietor, partner, officer, director, member,
consultant or substantial stockholder, shareholder, or stakeholder, any
Competitive Enterprise. For purposes of this provision, the term “Competitive
Enterprise” is defined as any business organization, company, corporation,
partnership or business entity or enterprise of any type that (a) is or may be
deemed to be competitive with any business carried on by the Company as of the
date of Termination of Employment; and (b) is

 



--------------------------------------------------------------------------------



 



conducted within a 50-mile radius of any Company location where Executive
conducted or supervised or otherwise engaged in business of the Company.
     For purposes of this Section 5.3, the following definitions shall apply:
(a) “Change of Control” means (i) a change of ownership of the Company which
must be reported to the Securities and Exchange Commission as a change of
control, including but not limited to the acquisition by any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities and Exchange Act of
1934 (the “Exchange Act”)), or of direct or indirect “beneficial ownership” (as
defined by Rule 13d-3 under the Exchange Act) of twenty-five percent (25%) or
more of the combined voting power of the Company’s then outstanding securities;
or (ii) the failure during any period of two (2) consecutive years of
individuals who at the beginning of such period constitute the Board for any
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds (2/3) of the
directors at the beginning of the period.
(b) “Competitive Enterprise” means any business, organization, company,
corporation, partnership or business entity or enterprise of any type that
(i) is or may be deemed to be competitive with any business carried on by the
Company as of the date of Termination of Employment, and (ii) is conducted
within a 50-mile radius of any Company location where Executive conducted or
supervised or otherwise engaged in business of the Company.
(c) “Good Reason” means a Change of Control in the Company and as a direct
result thereof prior to the expiration of thirty-six months after consummation
of a Change of Control, there is: (i) a decrease in the total amount of the
Executive’s base salary below its level in effect on the date of consummation of
the Change of Control, without the Executive’s consent; or (b) a material
reduction in the importance of the Executive’s job responsibilities, without the
Executive’s consent; or (ii) a geographical relocation of the Executive to an
office more than 50 miles from the Executive’s location at the time of the
Change of Control, without the Executive’s consent.
(d) “Wrongful Termination” means Executive’s Termination of Employment by the
Company for any reason other than Termination for Cause or the death or
Disability of Executive prior to the expiration of thirty-six (36) months after
consummation of the Change of Control.
Article 6
Claims and Review Procedures
     6.1 Claims Procedure. An Executive or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:
     6.1.1 Initiation — Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.
     6.1.2 Timing of Company Response. The Company shall respond to such
claimant within 90 days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day

 



--------------------------------------------------------------------------------



 



period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.
     In the case of a claim for benefits due to Disability, the Company shall
notify the claimant of the Plan’s denial within a reasonable period of time, but
not later than 45 days after receipt of the claim by the Company. This period
may be extended by the Company for up to 30 days, provided that the Company both
determines that such an extension is necessary due to matters beyond its control
and notifies the claimant, prior to the expiration of the initial 45-day period,
of the circumstances requiring the extension of time and the date by which the
Company expects to render a decision. If, prior to the end of the first 30-day
extension period, the Company determines that, due to matters beyond its
control, a decision cannot be rendered within that extension period, the period
for making the determination may be extended for up to an additional 30 days,
provided that the Company notifies the claimant, prior to the expiration of the
first 30-day extension period, of the circumstances requiring the extension and
the date as of which the Company expects to render a decision. In the case of
any extension hereunder, the notice of extension shall specifically explain the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues, and the claimant shall be afforded at least 45 days within
which to provide the specified information.
     6.1.3 Notice of Decision. If the Company denies part or all of the claim,
the Company shall notify the claimant in writing of such denial. The Company
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:
     (a) The specific reasons for the denial;
     (b) A reference to the specific provisions of this Agreement on which the
denial is based;
     (c) A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed;
     (d) An explanation of this Agreement’s review procedures and the time
limits applicable to such procedures;
     (e) In the case of denial of a claim based upon Disability, a copy of any
internal rule, guideline, protocol or similar criteria relied upon or a
statement that such was relied upon and will be provided free of charge upon
request; and
     (f) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.
     6.2 Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:
     6.2.1 Initiation — Written Request. To initiate the review, the claimant,
within 60 days (180 days for a claim based on the Executive’s Disability) after
receiving the Company’s notice of denial, must file with the Company a written
request for review.
     6.2.2 Additional Submissions — Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge,

 



--------------------------------------------------------------------------------



 



reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.
     6.2.3 Considerations on Review. In considering the review, the Company
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
     For a claim involving Disability, the following rules shall apply: (i) the
review will not give Executive’s deference to the initial adverse benefit
determination and will be conducted by the Company or its designee, not
including any individual who made the decision to deny benefits, nor the
subordinate of such individual who made the decision to deny benefits, (ii) a
health care professional with appropriate training and experience in the field
of medicine involved and who is neither an individual who was consulted in
connection with the denial nor the subordinate of such individual, will be
consulted, and (iii) the denial will identify the medical or vocational experts
whose advice was obtained in connection with the claim.
     6.2.4 Timing of Company Response. The Company shall respond in writing to
such claimant within 60 days (45 days for a claim involving the Executive’s
Disability) after receiving the request for review. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 60 days by notifying the
claimant in writing, prior to the end of the initial 60-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.
     In the case of a denial involving a claim for benefits based upon the
Executive’s Disability, the claimant will be provided a copy of any internal
rule, guideline, protocol or similar criteria relied upon, or a statement that
such was relied upon and will be provided, free of charge upon claimant’s
request. The written decision on review shall be given to the claimant within
the sixty (60) day (or, if applicable, the forty-five (45) day) or extended time
limit discussed above. All decisions on review shall be final and binding with
respect to all concerned parties.
     6.2.5 Notice of Decision. The Company shall notify the claimant in writing
of its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:
     (a) The specific reasons for the denial;
     (b) A reference to the specific provisions of this Agreement on which the
denial is based;
     (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and
     (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a); and
     (e) In the case of denial of a claim based upon Disability, a copy of any
internal rule, guideline, protocol or similar criteria relied upon or a
statement that such was relied upon and will be provided free of charge upon
request.

 



--------------------------------------------------------------------------------



 



Article 7
Amendments and Termination
     This Agreement may be amended or terminated only by a written agreement
signed by the Company and the Executive, provided that with respect to a
termination, no acceleration of any benefit shall be permitted hereunder except
where the acceleration of the benefit is made pursuant to a termination and
liquidation in a manner that would not constitute an impermissible acceleration
under Code Section 409A pursuant to Treas. Reg. 1.409A-3(j)(4)(ix) or any
similar or successor law, regulation or guidance thereunder of like import.
     Notwithstanding the previous paragraph in this Article 7, the Company may
amend or terminate this Agreement at any time if, pursuant to legislative,
judicial or regulatory action, continuation of the Agreement would (i) cause
benefits to be taxable to the Executive prior to actual receipt, or (ii) result
in significant financial penalties or other significantly detrimental
ramifications to the Company (other than the financial impact of paying the
benefits.) In addition, notwithstanding the foregoing, and all subject to
Section 2.4, (i) no such amendment shall be effective if it would, if effective,
cause this Agreement to violate Code Section 409A and the regulations and
guidance thereunder or cause any amount of compensation or payment hereunder to
be subject to a penalty tax under Code Section 409A and the regulations and
guidance issued thereunder, which amount of compensation or payment would not
have been subject to a penalty tax under Code Section 409A and the regulations
and guidance thereunder in the absence of such amendment and (ii) the provisions
of this Article 7 respecting amendment of this Agreement are irrevocable.
Article 8
Miscellaneous
     8.1 Binding Effect. This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.
     8.2 No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment under state law or
the terms of any applicable employment contract.
     8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
     8.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.
     8.5 Tax Withholding. The Company shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.

 



--------------------------------------------------------------------------------



 



     8.6 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of West Virginia, except to the extent
preempted by the laws of the United States of America.
     8.7 Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.
     8.8 Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.
     8.9 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

  (a)   Establishing and revising the method of accounting for the Agreement;  
  (b)   Maintaining a record of benefit payments;     (c)   Establishing rules
and prescribing any forms necessary or desirable to administer the Agreement;
and     (d)   Interpreting the provisions of the Agreement.

     8.10 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.
     8.11 Counterparts. This Agreement may be executed in one or more
counterparts, which taken together shall constitute an original.
     IN WITNESS WHEREOF, the Executive and the Company have signed this Amended
and Restated Agreement.

          EXECUTIVE:  COMPANY:

UNITED BANKSHARES, INC.
   
 
By           Title              

 



--------------------------------------------------------------------------------



 



         

BENEFICIARY DESIGNATION
UNITED BANKSHARES, INC.
SALARY CONTINUATION AGREEMENT
 
I designate the following as beneficiary of any death benefits under this
Agreement:
Primary:
 
 
Contingent:
 
 

Note:   To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.
Signature
 
Date
 
Received by the Company this ___ day of ____________, 200_.
By
 
Title
 

 